Exhibit 10.4

EXECUTION VERSION

XEROX CORPORATION

May 14, 2018

John Visentin

Dear John,

Xerox Corporation (the “Company”) is pleased to extend to you an offer of
employment as Vice Chairman of the Company’s Board of Directors (the “Board”)
and Chief Executive Officer. This letter outlines the key terms of the Company’s
offer of employment and supersedes any previous communications or
representations made by or on behalf of the Company regarding the terms and
conditions of your employment.

 

Start Date:    May 15, 2018 Place of Employment:    Your primary place of
employment will be at the Company’s headquarters in Norwalk, CT. You will not be
required to relocate your home residence. Base Salary:    You will be paid an
annualized base salary of $1,200,000, less applicable withholdings and
deductions. Your Base Salary will be subject to annual increases (but not
decreases) at the discretion of the Compensation Committee of the Board (the
“Compensation Committee”) based on market trends, internal considerations and
performance. Annual Bonus:    You are eligible for an annual bonus (each an
“Annual Bonus”) based on a target award equal to 150% of your base salary
(“Target Bonus”). Your actual Annual Bonus payout will depend on performance
against goals to be approved annually by the Compensation Committee, with a
maximum award equal to 200% of target (“Maximum Bonus”), and will be paid in
accordance with the terms of the Company’s annual bonus program. For
clarification, for 2018, you are eligible for a full year Annual Bonus based on
a Target Bonus equal to $1,800,000, with a Maximum Bonus equal to $2,400,000.



--------------------------------------------------------------------------------

Sign-On Bonus:    The Company will pay you a lump sum cash bonus of $1,500,000,
less applicable withholdings and deductions within 10 days following your Start
Date. Initial Equity Award:    On May 15, 2018, the Company will grant you an
award of a number of restricted shares of the Company’s common stock, $1.00 par
value (“Common Stock”) with a grant date value equal to $10,000,000 based on the
closing price of the Common Stock on May 15, 2018, which will become 100% vested
upon the earliest of (1) May 15, 2019, subject to your continuous employment
through such date, (2) your voluntary termination for Good Reason or termination
by the Company without Cause, (3) your termination due to death or Disability or
(4) a Change in Control.

Long-Term

Incentive:

  

You will be eligible to receive an annual long-term incentive award (each a
“Long-Term Incentive Award”) with a value to be determined by the Compensation
Committee annually under the Company’s standard policy based on market practice,
affordability, performance and other factors determined to be relevant, but in
no event shall the grant date value of any Long-Term Incentive Award be less
than $10,000,000. For the avoidance of doubt, your Long-Term Incentive Award for
2018 will be granted to you on May 15, 2018 and will have a grant date value of
$10,000,000, consisting of the following awards which will be made in the same
form and have the same terms and conditions as those awards granted by the
Company to its other executives under its 2018 long-term incentive program:

 

•   restricted stock units for a number of shares of Common Stock with a grant
date value of $2,500,000;

 

•   performance shares for a target number of shares of Common Stock with a
grant date value of $5,000,000; and

 

•   stock options to purchase a number of shares of Common Stock with a grant
date value of $2,500,000, at an exercise price per share equal to the closing
price of the Common Stock on May 15, 2018.

 

In the event of a Change in Control (and you are employed by the Company on the
date of such Change in Control), any Long-Term incentive awards that are then
outstanding will become fully vested, with performance shares vesting at target.



--------------------------------------------------------------------------------

Benefits:    You will be eligible to participate in all retirement, health and
welfare, vacation and other benefit plans and arrangements generally available
to other senior executives of the Company in accordance with the terms and
provisions of such plans. In addition, you will be entitled to all perquisites
provided to the prior Company chief executive officer and to other senior
executives, including use of a private aircraft, home security and financial
planning. Severance:   

In the event of your voluntary termination for Good Reason or your termination
without Cause prior to a Change in Control, or your voluntary termination
without Good Reason within 90 days following a Change in Control, you will be
entitled to:

 

•   Cash payments in the aggregate equal to 2.0x the sum of your base salary and
Target Bonus, paid in installments accordance with the Company’s regular payroll
practices for a period of 24 months (the “Severance Period”)

 

•   Pro rata Annual Bonus for year of termination based on actual results

 

•   Accelerated vesting of any outstanding Long-Term Incentive Awards that would
have otherwise become vested during the Severance Period, including performance
shares at target

 

•   Continuation of welfare benefits at active employee rates during the
Severance Period.

 

All severance payments are conditioned upon your execution within 60 days
following the date of termination of a release of claims against the Company in
a form reasonably acceptable to you and the Company and an agreement providing
for two-year noncompete and nonsolicitation covenants that provides for terms
reasonably acceptable to you and the Company.

 

In the event of your voluntary termination for Good Reason or your termination
without Cause following a Change in Control, you will be entitled to:

 

•   A lump sum cash payment within five days of your termination equal to 2.99x
the sum of your base salary and Target Bonus

 

•   Annual Bonus for year of termination based on actual results



--------------------------------------------------------------------------------

  

•   Accelerated vesting of all outstanding Long-Term Incentive Awards, including
performance shares at target

 

•   Continuation of welfare benefits at active employee rates for a period of 24
months

 

•   Legal fees/expenses incurred from good faith disputes to enforce benefits
and rights provided by this offer letter

 

•   To the extent necessary to avoid the golden parachute excise tax under
Sections 280G and 4999 of the Internal Revenue Code of 1986, as amended (the
“Code”), you and the Company agree that the amounts payable to you will be
reduced to the Code Section 280G safe harbor amount if such reduction would
result in you receiving a greater after-tax benefit (i.e., the “best net”
approach). All determinations required to be made with respect to any such
determination, including the assumptions to be utilized in arriving at such
determination, shall be made by a nationally recognized certified public
accounting firm designated by you (the “Accounting Firm”). The Accounting Firm
shall provide detailed supporting calculations both to the Company and you
within 15 business days of the receipt of notice from you that there has been a
payment that may constitute a parachute payment under Code Section 280G or such
earlier time as is requested by the Company. In the event that the Accounting
Firm is serving as accountant or auditor for the individual, entity or group
effecting the Change in Control, you may appoint another nationally recognized
accounting firm to make the determinations required hereunder (which accounting
firm shall then be referred to as the Accounting Firm hereunder). All fees and
expenses of the Accounting Firm shall be borne solely by the Company.

D&O Insurance/

Indemnification:

   You will be provided coverage under the Company’s D&O Insurance Policy and
Indemnification Policy on the same terms as other senior executives of the
Company while employed and at all times thereafter while potential liability
exists. Legal Fees:    The Company will reimburse or pay for all out-of-pocket,
third party, documented fees and expenses of counsel incurred in connection with
the negotiation and review of the term sheet, this offer letter and all
documents contemplated hereunder, including all award agreements.



--------------------------------------------------------------------------------

Governing Law    This letter agreement shall be governed by the laws of the
State of New York. Construction    To the extent terms used in this offer letter
are inconsistent with the terms used in any other Company plan or policy, the
terms of this offer letter will control. Section 409A   

This offer letter is intended to comply with Section 409A of the Internal
Revenue Code (“Section 409A”) or an exemption thereunder and shall be construed
and administered in accordance with Section 409A. Notwithstanding any other
provision of this offer letter, payments provided under this offer letter may
only be made upon an event and in a manner that complies with Section 409A or an
applicable exemption. Any payments under this offer letter that may be excluded
from Section 409A either as separation pay due to an involuntary separation from
service or as a short-term deferral shall be excluded from Section 409A to the
maximum extent possible. For purposes of Section 409A, each installment payment
provided under this offer letter shall be treated as a separate payment. Any
payments to be made under this offer letter upon a termination of employment
shall only be made upon a “separation from service” under Section 409A.
Notwithstanding the foregoing, the Company makes no representations that the
payments and benefits provided under this offer letter comply with Section 409A
and in no event shall the Company be liable for all or any portion of any taxes,
penalties, interest or other expenses that may be incurred by you on account of
non-compliance with Section 409A.

 

Notwithstanding any other provision of this offer letter, if any payment or
benefit provided to you in connection with termination of employment is
determined to constitute “nonqualified deferred compensation” within the meaning
of Section 409A and you are determined to be a “specified employee” as defined
in Section 409A(a)(2)(b)(i), then such payment or benefit shall not be paid or
provided until the first payroll date to occur following the six-month
anniversary of your termination date (the “Specified Employee Payment



--------------------------------------------------------------------------------

   Date”) or, if earlier, on the date of your death. The aggregate of any
payments that would otherwise have been paid before the Specified Employee
Payment Date shall be paid to you in a lump sum on the Specified Employee
Payment Date and thereafter, any remaining payments shall be paid without delay
in accordance with their original schedule. Definitions:    “Cause” shall mean a
termination by the Company of your employment upon: (i) your willful and
continued failure to substantially perform your material duties with the Company
(other than any such failure resulting from your incapacity due to physical or
mental illness or any such actual or anticipated failure after you issue a
notice of voluntary termination for Good Reason), after a written demand for
substantial performance is delivered to you by the Board which specifically
identifies the manner in which the Board believes that you have not
substantially performed your material duties; (ii) you willfully engage in
conduct which is demonstrably and materially injurious to the Company,
monetarily or otherwise; or (iii) your conviction of any crime which constitutes
a felony. For purposes hereof, no act or failure to act on your part shall be
considered “willful” unless done, or omitted to be done, by you not in good
faith and without reasonable belief that your action or omission was in the best
interest of the Company. A termination of your employment is not a termination
for Cause until there is delivered to you a copy of a resolution duly adopted by
the affirmative vote of not less than three-quarters of the entire membership of
the Board (excluding you) at a meeting of the Board called and held for the
purpose (after not less than 5 business days’ notice to you and an opportunity
for you, together with your counsel, to be heard before the Board), finding that
in the good faith opinion of the Board you were guilty of conduct set forth
herein, and specifying the particulars thereof in detail, which conduct has not
been cured by you prior to such meeting.    “Good Reason” shall mean a
termination by you of your employment within two years of the initial occurrence
of any of the following circumstances, provided that (a) such circumstance
occurs without your express written consent, and (b) you properly notify the
Company within 90 days of the initial occurrence of such circumstance and the
Company does not remedy the circumstance within 30 days of such notice: (i) the
material diminution of your title, authority, duties, or responsibilities; (ii)
a change in your reporting relationship



--------------------------------------------------------------------------------

  

following which you do not report to the Board; (iii) a reduction in your annual
base salary, annual target or maximum bonus, and/or annual long term incentive
opportunity; (iv) a change in your principal place of employment of more than 25
miles (including, without limitation, the Company requiring you to relocate
outside of Norfolk, Connecticut metropolitan area; (v) the failure by the
Company to continue in effect any material compensation or benefit plan,
vacation policy or any material perquisites in which you participate, unless an
equitable arrangement (embodied in an ongoing substitute or alternative plan)
has been made with respect to such plan, or the failure by the Company to
continue your participation therein (or in such substitute or alternative plan)
on a basis not materially less favorable to you, both in terms of the amount of
benefits provided and the level of your participation; or (vi) the Company’s
failure to comply with its obligations under this offer letter.

 

“Change in Control” shall be deemed to have occurred if:

 

(i) any “Person” (as the term “person” is used for purposes of Section 13(d) or
14(d) of the Exchange Act) is or becomes a “beneficial owner” (as defined in
Rule 13d-3 under the Exchange Act), directly or indirectly, of securities of the
Company (not including in the securities beneficially owned by such Person any
securities acquired directly from the Company or its affiliates) representing at
least 20% of the combined voting power of the Company’s then outstanding
securities;

 

(ii) the following individuals (referred to herein as the “Incumbent Board”)
cease for any reason to constitute a majority of the directors then serving: (A)
individuals who, at the time of execution of this offer letter, constitute the
board of directors of the Company (the “Board”), and (B) any new director (other
than a director whose initial assumption of office following the date hereof is
in connection with an actual or threatened election contest, including but not
limited to a consent solicitation, relating to the election of directors of the
Company) whose appointment or election by the Board or nomination for election
by the Company’s shareholders was approved or recommended by a vote of at least
two-thirds of the directors then still in office who were directors at the time
of execution of this offer letter, or whose appointment, election or nomination
for election was previously so approved or recommended;



--------------------------------------------------------------------------------

  

(iii) there is consummated a merger or consolidation of the Company or any
direct or indirect subsidiary of the Company with any other corporation, other
than (1) a merger or consolidation which results in the directors of the Company
who were members of the Board immediately before such merger or consolidation
continuing to constitute at least a majority of the board of directors of the
Company, the surviving entity or any parent thereof, or (2) a merger or
consolidation effected to implement a recapitalization of the Company (or
similar transaction) in which no Person is or becomes the beneficial owner,
directly or indirectly, of securities of the Company (not including in the
securities beneficially owned by such Person any securities acquired directly
from the Company or its affiliates) representing at least 20% of the combined
voting power of the Company’s then outstanding voting securities; or

 

(iv) the shareholders of the Company approve a plan of complete liquidation or
dissolution of the Company, or there is consummated an agreement for the sale or
disposition by the Company of all or substantially all of the Company’s assets,
other than a sale or disposition by the Company of all or substantially all of
the Company’s assets to an entity, at least 50% of the combined voting power of
the voting securities of which are owned by stockholders of the Company in
substantially the same proportions as their ownership of the Company immediately
before such sale.

 

Notwithstanding any other provision of this offer letter, a “Change in Control”
shall not include a Non-Control Acquisition.

 

For purposes of this definition of Change in Control, the following terms shall
have the meanings indicated:

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of management and policies of a Person, whether through
the ownership of stock, by agreement or otherwise and “Controlled” has a
corresponding meaning.

 

“Non-Control Acquisition” means the acquisition of voting securities of the
Company (i) from the Company by an employee benefit plan (or a trust forming a
part thereof) maintained by (A) the Company or (B) any corporation or other
Person the majority of the voting power, voting equity securities or equity
interest of which is owned, directly or indirectly, by the Company (for purposes
of this definition, a “Subsidiary”), or (ii) by the Company, any Principal
Stockholder or any Subsidiary.



--------------------------------------------------------------------------------

  

“Principal Stockholder” means any of Icahn Enterprises L.P, any affiliate of
Icahn Enterprises L.P, Carl Icahn and any Related Party.

 

“Related Party” means (1) Carl Icahn and his siblings, his and their respective
spouses and descendants (including stepchildren and adopted children) and the
spouses of such descendants (including stepchildren and adopted children)
(collectively, the “Family Group”); (2) any trust, estate, partnership,
corporation, company, limited liability company or unincorporated association or
organization (each, an “Entity” and collectively “Entities”) Controlled by one
or more members of the Family Group; (3) any Entity over which one or more
members of the Family Group, directly or indirectly, have rights that, either
legally or in practical effect, enable them to make or veto significant
management decisions with respect to such Entity, whether pursuant to the
constituent documents of such Entity, by contract, through representation on a
board of directors or other governing body of such Entity, through a management
position with such Entity or in any other manner (such rights, hereinafter
referred to as “Veto Power”); (4) the estate of any member of the Family Group;
(5) any trust created (in whole or in part) by any one or more members of the
Family Group; (6) any individual or Entity who receives an interest in any
estate or trust listed in clauses (4) or (5), to the extent of such interest;
(7) any trust or estate, substantially all the beneficiaries of which (other
than charitable organizations or foundations) consist of one or more members of
the Family Group; (8) any organization described in Section 501(c) of the
Internal Revenue Code, over which any one or more members of the Family Group
and the trusts and estates listed in clauses (4), (5) and (7) have direct or
indirect Veto Power, or to which they are substantial contributors (as such term
is defined in Section 507 of the Internal Revenue Code); (9) any organization
described in Section 501(c) of the Internal Revenue Code of which a member of
the Family Group is an officer, director or trustee; or (10) any Entity,
directly or indirectly (a) owned or Controlled by or (b) a majority of the
economic interests in which are owned by, or are for or accrue to the benefit
of, in either case, any Person or Persons identified in clauses (1) through (9)
above.

 

“Disability” shall mean a physical or mental incapacity which would allow you to
receive benefits under the Company’s Long-Term Disability Income Plan.



--------------------------------------------------------------------------------

Notices   

Any notice or other communication required or which may be given hereunder shall
be in writing and shall be delivered personally, sent by facsimile transmission
or sent by certified, registered or express mail, postage prepaid or overnight
mail and shall be deemed given when so delivered personally, or sent by
facsimile transmission or, if mailed, four business days after the date of
mailing or one business day after overnight mail, as follows:

 

(a)         If the Company, to:

 

Xerox Corporation

P.O. Box 4505

201 Merritt 7

Norwalk, Connecticut 06851-1056

Attention: General Counsel

 

(b)         If the Executive, to the Executive’s home address

reflected in the Company’s records

 

With a copy to:

 

Schulte Roth & Zabel LLP

919 Third Avenue

New York, NY 10022

Attention: Ronald E. Richman

Telephone: (212) 756-2000

You understand and agree that your employment with the Company will be at will.
This means that the Company has the right to terminate your employment at any
time, with or without Cause, and you have the right to terminate your employment
at any time, with or without Good Reason. Nothing in this letter, nor any oral
representation by the Company or any of its officers, directors, employees or
other agents shall be construed as a contract of employment for a fixed term.

If you wish to accept this offer, please sign and date the enclosed duplicate
original of this letter and return it to us. By signing this letter, you confirm
that you are under no contractual or other legal obligations with any other
person or entity (such as a present or former employer) that would prohibit or
limit you from performing your duties with the Company, and you agree that you
will not do anything in the performance of services for the Company that would
violate any such duty. If you are subject to any such contractual or legal
obligations, you must advise the Company before taking any action on this job
offer.



--------------------------------------------------------------------------------

We are looking forward to your joining the Company and anticipate a mutually
rewarding relationship. If I can clarify any aspects of this offer, or your new
position responsibilities, please don’t hesitate to contact me.

 

Very truly yours, XEROX CORPORATION By:  

/s/ Keith Cozza

Name:   Keith Cozza Title:   Chairman of the Board

 

ACCEPTED AND AGREED: Giovanni Visentin

/s/ Giovanni Visentin

Date: 5/14/18